Citation Nr: 9917267	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate and testicle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to January 
1983.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in 1996, and the 
veteran appealed.  He presented testimony before the 
undersigned member of the Board of Veterans' Appeals (Board) 
during a hearing at the RO in May 1999.


REMAND

The veteran filed claims for service connection for a thyroid 
disability and for hives in May 1983.  A review of the claims 
folder reveals that in so doing, he sent in service medical 
records pertinent to those claims.  The RO thereafter 
requested service medical records from the service 
department, and received a response from the service 
department the RO could expect a reply within 60 days.  No 
reply was ever received, however.  The RO went on to 
adjudicate the claims which were before it in light of the 
service medical records which the veteran had submitted.

In 1996, the veteran claimed service connection for prostate 
and testicle disability, the RO denied the claim, and the 
present appeal followed.  He has indicated that he was 
treated in service for genitourinary symptoms.

Since the veteran submitted some service medical records in 
1983 and the service department never dispositively responded 
to the RO's request for service medical records after noting 
that there was an outstanding request for the service medical 
records, the Board envisions the possibility that the 
outstanding request mentioned was from the veteran.  Thus, 
the veteran may have more of his service medical records.  
Moreover, since a definitive reply was not received from 
official sources concerning the VA's request for service 
medical records, this avenue should also be explored.


Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should attempt to obtain and 
incorporate into the claims folder all 
of the veteran's service medical 
records.  The RO should request such 
records from both the veteran and the 
National Personnel Records Center.  The 
RO should also ask the veteran to 
identify by name and location all other 
evidence which is pertinent and specific 
to his claim, and should attempt to 
obtain and incorporate it into his 
claims folder.  

2.  When the above development has been 
completed to the extent possible, the RO 
should review the record to determine 
whether any additional development is 
necessary, including possibly a VA 
genitourinary examination which 
considers any pertinent service medical 
records, a 1983 VA examination report, 
and the veteran's history and clinical 
findings, and renders an opinion with 
reasons as to whether there is a 
relationship between service and any 
currently diagnosed genitourinary 
disability.

3.  The RO should then readjudicate the 
veteran's claim, applying all relevant 
law, regulations and court decisions.  
If the decision remains unfavorable to 
the veteran's claim, the RO should issue 
a Supplemental Statement of the Case.  
The veteran and his representative 
should be afforded appropriate time in 
which to respond.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action 
unless otherwise notified.  While this case is in remand 
status, the veteran is free to submit additional evidence 
and argument on the question at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


